--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 17, 2005, by and between PLANTRONICS, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
 
WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 31, 2003, as amended from time to time (the “Credit Agreement”).
 
WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that, effective as of the date
hereof, the Credit Agreement shall be amended as follows:
 
Section 1. Definitions. Each capitalized term used but not otherwise defined
herein has the meaning assigned to it in the Credit Agreement.
 
Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:
 
(a) Paragraph (c) of Section 8.09 is hereby amended and restated to read in full
as follows:
 
(c) declare or pay cash dividends to its common stock shareholders or repurchase
or redeem its common stock; provided that (i) for any fiscal quarter during the
Company’s fiscal years ending April 1, 2006 and March 31, 2007, the aggregate
amount of all such dividends declared or paid and common stock repurchased or
redeemed (collectively, “Distributions”) during such fiscal quarter, together
with the aggregate amount of all Distributions made in the three fiscal quarters
immediately preceding such fiscal quarter, shall not exceed 75% of the amount of
the cumulative consolidated net income of the Company and its Subsidiaries (net
of cumulative losses) reported in the eight consecutive fiscal quarter period
ending with the fiscal quarter immediately preceding the date as of which the
applicable Distributions occurred, and (ii) for any Distributions made during
any fiscal quarter not described in clause (i) of this

 




--------------------------------------------------------------------------------



paragraph (c), the aggregate amount of all such Distributions made during any
such fiscal quarter, together with the aggregate amount of all Distributions
made in the three fiscal quarters immediately preceding such fiscal quarter,
shall not exceed 50% of the amount of the cumulative consolidated net income of
the Company and its Subsidiaries (net of cumulative losses) reported in the
eight consecutive fiscal quarter period ending with the fiscal quarter
immediately preceding the date as of which the applicable Distributions
occurred;
 
(b) Section 8.12 Net Income is hereby amended and restated in its entirety as
follows:
 
8.12 Net Income. Net income after taxes of not less than $1.00, determined as of
each fiscal quarter end for the four fiscal quarter period then ended.
 
Section 3. Interpretation. Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. This Amendment and the Credit Agreement shall be read
together, as one document.
 
Section 4. Representations, Warranties and Covenants. Borrower hereby remakes
all representations and warranties contained in the Credit Agreement and
reaffirms all covenants set forth therein. Borrower further certifies that as of
the date of this Amendment there exists no Event of Default, nor any condition,
act or event which with the giving of notice or the passage of time or both
would constitute any such Event of Default.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 
 
PLANTRONICS, INC.
 
By: /s/ Barbara V. Scherer
Barbara V. Scherer
Senior Vice President, Finance &
Administration and
Chief Financial Officer
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By: /s/ Patrick Bishop
Patrick Bishop
Vice President
 
 
By: /s/ Richard R. Pickard
Richard R. Pickard
Vice President, Secretary and
General Counsel
 



 
